Citation Nr: 0404521	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
July 1970 and from October 1975 to September 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 RO rating decision.  The veteran 
filed a notice of disagreement in January 2002, the RO issued 
a statement of the case in April 2002, and the veteran 
perfected his appeal later that month.

REMAND

The veteran is seeking service connection for a psychiatric 
condition that allegedly arose following an assault while he 
served on active duty in the Navy.

Service medical records from his first period of active duty 
(from October 1968 to July 1970) are devoid of any 
psychiatric complaints or diagnoses.  Similarly, he reported 
no psychiatric history in conjunction with an August 1975 
entrance examination, and psychiatric examination at that 
time was normal.  In December 1975, however, the veteran 
sought treatment for a "personal problem."  He stated that 
he had reenlisted in the Navy against his father's advice and 
only with begrudging support from his wife.  He presently had 
received only one letter from his wife, and felt that he 
could only save his marriage by returning to her.  Later that 
same month, he was again seen in an outpatient setting 
complaining of dissatisfaction and depression.  The 
impression was immature personality.  The veteran continued 
to seek outpatient treatment for depression, immature 
personality and "problems related to domestic conditions" 
presented by Navy life between February 1976 and June 1976.  
In July 1976, he was administratively discharged for 
unsuitability due to immature personality disorder.  The 
character of the discharge was honorable.

The veteran first sought VA outpatient treatment for 
psychiatric symptoms in August 1999.  He was assessed at that 
time as having depression.  He filed a claim for service 
connection for depression in August 1999 and for PTSD in 
September 2000.  In support of his claim for PTSD, he has 
testified (at an October 2003 video conference hearing) that 
a superior officer named "Dave" personally assaulted him in 
June 1976.  Following a visit to a VA Mental Hygiene clinic 
in March 2001, the veteran was diagnosed as having recurrent 
major depression, personality disorder not otherwise 
specified, and PTSD (from the personal assault in the Navy).    

As the veteran's claim for service connection for PTSD is 
based on an in-service personal assault, it is essential that 
the RO properly develop the claim in accordance with 
paragraph 5.14c(5)(d) of Manual M21-1, Part III (which has 
specific instructions pertaining to these claims).  These 
instructions include sending out a development letter 
specifically tailored for claims concerning personal assault.  
All logical development intended to verify the veteran's 
stressor incident should be attempted.  Moreover, although 
the veteran has been diagnosed as having (in part) 
depression, the RO has not sought a medical opinion as to the 
etiology of this condition.  A VA psychiatric examination 
should be scheduled (as detailed below).

Accordingly, the Board REMANDS this case for the following: 

1.  Complete development relating to 
claims for PTSD based on personal 
assault, as detailed in paragraph 
5.14c(5)(d) of Manual M21-1, Part III, 
including sending out a development 
letter tailored for claims concerning 
personal assault.  All logical 
development intended to verify the 
veteran's stressor incident should be 
attempted and documented in the claims 
file.    

2.  Thereafter, schedule a new VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should review the veteran's 
medical history as well as the 
information concerning any verified 
stressors and conduct all necessary 
special studies or tests (including 
appropriate psychological testing and 
evaluation).  The following questions 
should also be answered in the 
examination report:

a.  Does the veteran have PTSD, as 
defined by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV)?  If so, can 
the diagnosed PTSD can be related to 
a verified stressor or stressors?  

b.  If the veteran has a diagnosed 
psychiatric disability other than 
PTSD, it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that this psychiatric 
disability was manifested during the 
veteran's service, or within one 
year after his discharge from 
service in September 1976?

3.  Review the examination report to 
ensure its adequacy and return it for 
revisions if inadequate or if the 
examiner did not answer all questions 
specifically and completely. 

4.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003). 

5.  Thereafter, re-adjudicate the claim 
and if the benefits sought on appeal 
remain denied, provide the veteran (and 
any representative) with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, including a summary 
of the evidence (including all documents 
associated with the claims file since the 
April 2002 statement of the case was 
issued) and discussion of all pertinent 
legal authority, including the most 
recent version of 38 C.F.R. § 3.304(f).  
Allow an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and is 
not a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  


